Citation Nr: 0829357	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-16 095	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran provided service in support of the United States 
Armed Forces in the Far East (USAFFE) as a recognized 
guerilla from July 1945 to December 1945.  The veteran died 
in November 1988.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied entitlement 
to service connection for the cause of the veteran's death.

The Board notes that in the November 2006 rating decision, 
the RO considered the appellant's September 2006 claim for 
Dependency and Indemnity Compensation (DIC) benefits as an 
initial claim.  However, a claim for service connection for 
the cause of this veteran's death had previously been denied 
by a May 1989 decision letter.  Thus, the RO properly 
recharacterized the issue in the Statement of the Case (SOC) 
provided to the appellant in April 2007, as whether new and 
material evidence had been submitted sufficient to reopen the 
claim.  The issue will therefore be addressed as such herein.

The underlying issue of service connection for the cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the 
appellant's claim was by decision letter from the RO in May 
1989 that denied service connection for the cause of the 
veteran's death.

2.  The evidence submitted since the May 1989 denial includes 
post-service medical treatment records and a medical opinion 
regarding nexus between the cause of the veteran's death and 
his military service.  When presumed credible, this evidence 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1989 administrative decision is final.  38 U.S.C. 
§ 4005 (c)(1988); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1988). 

2.  The evidence added to the record since May 1989 is new 
and material evidence; the claim for service connection for 
the cause of the veteran's death is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As a preliminary matter, the Board notes that the VA has a 
duty to notify and assist the appellant under 38 U.S.C.A. § 
5103 (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159 (2007).  
With respect to the new and material evidence portion of the 
decision, the appellant has not received proper notice, nor 
has VA fulfilled its duty to assist the appellant in 
obtaining all available and relevant medical records.  
However, as will be discussed fully below, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the claim.  Therefore, a full discussion of whether 
VA met these duties is not needed, as no prejudice can flow 
to the appellant from the errors.  Furthermore, a remand is 
required for the underlying issue of service connection as 
described below.  Thus, the RO will have an opportunity to 
rectify the procedural errors before readjudicating the claim 
on its merits.   

New and Material Evidence

A review of the record reveals that the veteran's claim for 
service connection for the cause of the veteran's death was 
originally denied by a May 1989 administrative decision.  
Evidence of record at the time included a statement by the 
appellant, documentation of funerary expenses, and a 
certification from the Register of Deaths.  The appellant did 
not appeal the administrative decision and it became final.  
38 U.S.C. § 4005 (c)(1988); 38 C.F.R. §§ 3.160, 19.129, 
19.192 (1988).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  Thus, 
evidence submitted since May 1989 will be reviewed for 
newness and materiality.

Evidence submitted since the last final disallowance of the 
claim includes an affidavit from a superior military officer 
that served with the veteran; Philippine Army documents; a 
Civil Registrar certification of the marriage between the 
veteran and the appellant; and medical certificates from 
Veteran's Memorial Hospital in Quezon City.  These documents 
constitute new evidence as they have not previously been 
considered by agency decision makers, however they are not 
material as they do not relate to an unestablished fact 
necessary to substantiate the claim, namely that the cause of 
the veteran's death is attributable to his military service. 

The evidence added to the record since May 1989 also included 
statements by the appellant, a copy of the veteran's death 
certificate, certifications of the veteran's death from the 
Office of the Civil Registrar, and private medical opinions 
regarding a possible causal link between the veteran's cause 
of death and his military service.  This evidence is also new 
and is found to be material because it does relate to 
unestablished facts necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  Of 
particular note are the private medical opinions dated in 
November and December 2006 that relate to nexus.  When the 
credibility of these opinions is presumed for the limited 
purpose of determining their materiality, the evidence of 
nexus raises a reasonable possibility of substantiating the 
claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  
As such, these medical opinions are determined to be new and 
material evidence sufficient to reopen the claim for service 
connection for the cause of the veteran's death.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is reopened, and to this extent only, 
the appeal is granted.




REMAND

The claim, although reopened, cannot be readjudicated on the 
merits here because a review of the record reveals that there 
may be outstanding medical records pertaining to the 
appellant's claim.  In September 2006, the appellant 
submitted an authorization and consent form for the release 
of medical information from three institutions.  Evidence 
from one of the three institutions is of record, however, it 
does not appear that efforts have been made to secure the 
veteran's medical records from a facility the appellant 
identified as the USVA Outpatient Clinic in Ermita, Manilla, 
nor to obtain records from the Matatalaib Government Medical 
Center in Tarlac.  

Additionally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed VA's notice obligation in the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits.  The Court held that, because the RO's adjudication 
of a DIC claim hinges first on whether a veteran was service-
connected for any condition during his or her lifetime, the 
38 U.S.C.A. § 5103(a) notice in such a claim must include 1) 
a statement of the conditions (if any) for which a veteran 
was service-connected at the time of his or her death; 2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and 3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected. Hupp at 352-53.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with proper 
notice per Hupp v. Nicholson, supra, to 
include notice of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.   

2.  Obtain all outstanding VA medical 
records for this veteran from January 1972 
to November 1988, in particular any such 
records pertaining to his lung condition 
from the outpatient clinic in Ermita, 
Manilla.  Any attempts to obtain these 
records which are ultimately unsuccessful 
must be documented in the claims folder.

3.  Obtain any available records for this 
veteran from the Matatalaib Government 
Medical Center in Tarlac, in particular 
any such records pertaining to treatment 
for pleural effusion in 1961.  Any 
attempts to obtain these records which 
are ultimately unsuccessful must be 
documented in the claims folder.

4.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  She must 
then be afforded the applicable time 
period in which to respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


